            Case 2:18-cv-10005-RGK-MAA Document 24-3 Filed 03/25/19 Page 1 of 4 Page ID #:478



                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8
                   9                              UNITED STATES DISTRICT COURT
                 10                          CENTRAL DISTRICT OF CALIFORNIA
                 11
                         ESTELA CERVANTES, individually              CASE NO. 2:18-cv-10005-RGK-MAA
                 12      and on behalf of all others similarly
                         situated,
                 13                                                  [PROPOSED] ORDER GRANTING
                                     Plaintiff,                      PLAINTIFF’S MOTION FOR
                 14                                                  PRELIMINARY APPROVAL OF
                                     vs.                             CLASS ACTION SETTLEMENT
                 15
                         IHG MANAGEMENT (MARYLAND)
                 16      LLC, a Maryland limited liability
                         company; and DOES 1 through 10,
                 17      inclusive.
                 18                  Defendants.
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
 MATERN LAW GROUP, PC
                                                                         [PROPOSED] ORDER GRANTING PLAINTIFF’S
1230 ROSECRANS AVENUE,
                                                                 1
         STE 200                                                             MOTION FOR PRELIMINARY APPROVAL
 MANHATTAN BEACH, CA
          90266
            Case 2:18-cv-10005-RGK-MAA Document 24-3 Filed 03/25/19 Page 2 of 4 Page ID #:479



                   1             Plaintiff Estela Cervantes’s (“Plaintiff”) Motion for Preliminary Approval of
                   2     Class Action Settlement came on regularly for hearing on April 22, 2019, the
                   3     Honorable R. Gary Klausner presiding. The Court, having considered Plaintiff’s
                   4     motion and the Declaration of Matthew J. Matern and all exhibits thereto, including
                   5     the Stipulation of Class Action Settlement (“Stipulation”), and for good cause
                   6     appearing, HEREBY ORDERS AS FOLLOWS:
                   7             1.   The Court finds on a preliminary basis that the Settlement was reached
                   8     after formal and informal discovery and is the product of non-collusive, arms’-
                   9     length negotiations which were conducted with the assistance of an experienced
                 10      mediator. The Court further finds on a preliminary basis that the settlement does
                 11      not suffer from any obvious deficiencies or provide preferential treatment to
                 12      Plaintiff or any segment of the class. The Court also finds on a preliminary basis
                 13      that the settlement amount falls within the range of reasonableness. The Court
                 14      therefore finds on a preliminary basis that the Settlement appears to be fair,
                 15      adequate, and reasonable, and therefore meets the requirements for preliminary
                 16      approval.
                 17              2.   The Court approves, as to form and content: (1) the Notice of Class
                 18      Action Settlement, attached as Exhibit 1 to the Stipulation; and (2) the Information
                 19      Sheet, attached as Exhibit 2 to the Stipulation. The Court finds that the mailing of
                 20      the Notice Packets to each Class Member’s last known address is the best notice
                 21      practicable under the circumstances, and when completed, shall constitute due and
                 22      sufficient notice of the class action, proposed Settlement, and the final approval
                 23      hearing to all persons entitled to such notice in full compliance with the
                 24      requirements of due process and the Federal Rules of Civil Procedure.
                 25              3.   The Court finds, for settlement purposes only, that the class meets the
                 26      requirements for certification under Federal Rules of Civil Procedure, Rule 23, in
                 27      that:    (1) the class is so numerous that joinder of all Class Members is
                 28      impracticable; (2) there are questions of law and fact common to the class; (3)
 MATERN LAW GROUP, PC
                                                                          [PROPOSED] ORDER GRANTING PLAINTIFF’S
1230 ROSECRANS AVENUE,
                                                                  1
         STE 200                                                              MOTION FOR PRELIMINARY APPROVAL
 MANHATTAN BEACH, CA
          90266
            Case 2:18-cv-10005-RGK-MAA Document 24-3 Filed 03/25/19 Page 3 of 4 Page ID #:480



                   1     Plaintiff’s claims are typical of the claims of the class; (4) Plaintiff and her counsel
                   2     will fairly and adequately protect the interests of the Class; and (5) questions of law
                   3     and fact common to Class Members predominate over any questions affecting only
                   4     individual Class Members, and a class action is superior to other available methods
                   5     for fairly and efficiently adjudicating the controversy.
                   6           4.     The Court hereby provisionally certifies the following class:
                   7           All persons employed by Defendant as non-exempt employees at the at
                               the Crowne Plaza Redondo Beach and Marina hotel in Redondo
                   8           Beach, California at any time from September 28, 2014 through the
                               earlier of May 27, 2019 or the date of entry of the Preliminary
                   9           Approval order.
                 10            5.     The Court appoints, for settlement purposes only, Plaintiff Estela
                 11      Cervantes as class representative.
                 12            6.     The Court appoints, for settlement purposes only, Matthew J. Matern,
                 13      Launa Adolph and Kayvon Sabourian of Matern Law Group, PC to serve as class
                 14      counsel.
                 15            7.     The Court appoints Rust Consulting, Inc. as the Settlement
                 16      Administrator. The Court authorizes the Settlement Administrator to mail the
                 17      Notice Packets to the Class Members, pursuant to the terms of the Stipulation.
                 18            8.     A hearing to determine whether the Settlement is fair, reasonable and
                 19      adequate to the Class Members and whether the Settlement should be finally
                 20      approved (“Final Approval Hearing”) shall be held on ___________________,
                 21      2019 at __________ __.m., in Courtroom 850 of the United States District Court
                 22      for the Central District of California, Roybal Federal Building and Courthouse,
                 23      located at 255 East Temple Street, Los Angeles, California 90012. The Court
                 24      reserves the right to adjourn or continue the date of the Final Approval Hearing
                 25      without further notice to Class Members, and retains jurisdiction to consider all
                 26      further applications or motions arising out of or connected with the Settlement.
                 27            9.     The Parties are ordered to carry out the Settlement according to the
                 28      terms of the Settlement.
 MATERN LAW GROUP, PC
                                                                            [PROPOSED] ORDER GRANTING PLAINTIFF’S
1230 ROSECRANS AVENUE,
                                                                   2
         STE 200                                                                MOTION FOR PRELIMINARY APPROVAL
 MANHATTAN BEACH, CA
          90266
            Case 2:18-cv-10005-RGK-MAA Document 24-3 Filed 03/25/19 Page 4 of 4 Page ID #:481



                   1          10.   The Court sets the following deadlines:
                   2
                         Deadline for Defendant to provide           14 days after entry of Preliminary
                   3     Class Information to Settlement             Approval Order
                   4     Administrator

                   5     Deadline for Settlement Administrator       14 days after receiving Class
                         to mail Notice Packets to Class             Information from Defendant
                   6     Members
                   7
                         Deadline for Class Members to opt out       60 days after Notice Packets are mailed
                   8     of or object to the Settlement              by the Settlement Administrator to
                   9     (“Response Deadline”)                       Class Members

                 10      Deadline for Class Counsel to file          15 days before Response Deadline
                         Motion for Attorneys’ Fees and Costs
                 11
                 12      Deadline for Plaintiff to file Motion for 10 days after Response Deadline
                         Final Approval of Class Action
                 13      Settlement
                 14
                 15
                              IT IS SO ORDERED.
                 16
                 17      Dated: _____________________            ______________________________
                 18                                              Hon. R. Gary Klausner
                                                                 United States District Judge for the Central
                 19                                              District of California
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
 MATERN LAW GROUP, PC
                                                                           [PROPOSED] ORDER GRANTING PLAINTIFF’S
1230 ROSECRANS AVENUE,
                                                                 3
         STE 200                                                               MOTION FOR PRELIMINARY APPROVAL
 MANHATTAN BEACH, CA
          90266
